Title: To John Adams from James F. Armstrong, 21 March 1800
From: Armstrong, James F.
To: Adams, John



Sir,
Trenton March 21st 1800

Your Excellency will excuse me for again brining my name to view in application for some appointment under the general Government—during last summer and fall there was great probability I should never more have troubled you upon this head—it now appears as if Providence would restore me again to some measure of health & strength—any office the execution of whose duties might be principally attended to within doors I trust I would be able to discharge—I beg leave therefore to offer myself as a candidate for the Stamp office, or for any other in your Excellencies appointment the duties of which I may be able to discharge & which would afford a moderate support for my little family—the publick functions of a Preacher I am unable to perform—I look not for honour or emolument—but for a barely adequate maintenance for my family—
I am with the greatest respect / Your Excellencies, / humble servant

James F. Armstrong